            Case 1:18-cv-00461-SAG Document 65 Filed 08/07/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

JEFF HULBERT, et al.                             *

                Plaintiffs,                      *

       v.                                        *    Case No. 1:18-cv-00461-SAG

SGT. BRIAN T. POPE, et al.                       *

                Defendants.                      *

*      *        *       *      *     *     *   *    *                 *       *       *       *
                                   JOINT STATUS REPORT

       Plaintiffs Jeff Hulbert, Kevin Hulbert, and Maryland Shall Issue, Inc., along with

Defendants Sgt. Brian T. Pope and Col. Michael Wilson, hereby submit this Joint Status Report in

accordance with this Court’s order on July 16, 2020, see ECF 64, which ordered “a status update

. . . regarding outstanding discovery issues.”

Motions to Compel

       Plaintiffs and the State have fully briefed one motion to compel. There are ongoing

discussions in an attempt to resolve some of the areas of dispute, which will involve an amended

privilege log from the State. The State produced three privilege logs during its rolling production.

It will amend the relevant privilege log for the first motion to compel by next Friday.

       Plaintiffs have indicated an intent to serve a second motion to compel related to different

emails produced in the State’s response to the subpoena. Plaintiffs are holding off on serving it

until receiving an amended privilege log related to those emails. It involves a more substantial

volume of emails and a lengthier privilege log, which will take more than one week to complete.

The State consented to an extension of the deadline to serve the motion until after plaintiffs receive

the amended privilege log.
         Case 1:18-cv-00461-SAG Document 65 Filed 08/07/20 Page 2 of 3



                                      Respectfully submitted,

                                      HANSEL LAW, P.C.

                                      /s/ Cary J. Hansel, III
                                      _______________________
                                      Cary Johnson Hansel, III, Esquire
                                      Federal Bar No. 14722
                                      cary@hansellaw.com
                                      Erienne Sutherell, Esquire
                                      Federal Bar No. 20095
                                      esutherell@hansellaw.com
                                      Justin Stefanon, Esquire
                                      Federal Bar No. 20087
                                      jstefanon@hansellaw.com
                                      2514 North Charles Street
                                      Baltimore, Maryland 21218
                                      (301) 461-1040
                                      (443) 451-8606 (facsimile)

                                      Attorneys for Plaintiffs


BRIAN E. FROSH                        BRIAN E. FROSH
Attorney General of Maryland          Attorney General of Maryland

/s/ John C. Fredrickson               /s/ James N. Lewis
_________________________             _________________________
John C. Fredrickson                   James N. Lewis
Federal Bar No. 02566                 Federal Bar No. 30220
Assistant Attorney General            Assistant Attorney General
Department of General Services        Office of the Attorney General
301 West Preston Street, Suite 1304   200 Saint Paul Place, 20th Floor
Baltimore, Maryland 21201             Baltimore, Maryland 21202
john.fredrickson@maryland.gov         jlewis@oag.state.md.us
(410) 767-1825                        (410) 576-7005
(410) 333-7654 (facsimile)            (410) 576-6955 (facsimile)

Attorneys for Defendant               Attorneys for Defendant
Col. Michael Wilson                   Sgt. Brian T. Pope




                                         2
          Case 1:18-cv-00461-SAG Document 65 Filed 08/07/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I certify that on 7th day of August, 2020, a copy of the foregoing joint status report was

served by CM/ECF on:

Cary Johnson Hansel, III, Esquire
Federal Bar No. 14722
cary@hansellaw.com
Erienne Sutherell, Esquire
Federal Bar No. 20095
esutherell@hansellaw.com
Justin Stefanon, Esquire
Federal Bar No. 20087
jstefanon@hansellaw.com
HANSEL LAW, P.C.
2514 North Charles Street
Baltimore, Maryland 21218
Attorneys for Plaintiffs


John C. Fredrickson, Esquire
Federal Bar No. 02566
Assistant Attorney General
Office of the Attorney General
Department of General Services
301 West Preston Street, Suite 1304
Baltimore, Maryland 21201
john.fredrickson@maryland.gov
Attorneys for Defendant Col. Michael Wilson



                                            /s/ James N. Lewis
                                            ______________________________________
                                            James N. Lewis




                                               3
